Citation Nr: 1106670	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-19 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for entitlement to 
service connection for skin lesions.  The Veteran perfected a 
timely appeal with respect to that rating decision.  

In November 2009 the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  

This matter was previously before the Board in January 2010 and 
was remanded for further development.  


FINDING OF FACT

A skin condition was not noted in service and although post-
service medical records show diagnoses of skin conditions, the 
preponderance of the evidence is against a finding that there is 
a medical relationship between any such disability and the 
Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for skin condition are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits. Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this appeal, a March 2007 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  The letter also provided notice as to 
how disability ratings and effective dates are assigned (if 
service connection is granted), and the type of evidence that 
impacts these types of determinations, consistent with Dingess.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal. Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and the 
testimony he provided at his November 2009 Board hearing.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims decided herein.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d). Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has contended that he has developed skin lesions as a 
result of his military service.  Specifically, the Veteran has 
alleged that he developed skin lesions after being exposed to 
Agent Orange in Vietnam.  

A Veteran who had active service in the Republic of Vietnam at 
any time from January 9, 1962, to May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a 
veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to Agent 
Orange, to a degree of 10 percent or more within the specified 
period, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).

In the instant case, the Veteran served in Vietnam during the 
Vietnam era, however, he has not been diagnosed with one of the 
presumptive diseases listed in 38 C.F.R. § 3.309)(e).  
Specifically, the Veteran has not been diagnosed with chloracne, 
despite the Veteran contending he suffers from chloracne.  Thus, 
the Veteran's claim fails on a presumptive basis.  However, under 
Combee, a Veteran who does not meet the requirements of 38 C.F.R. 
§ 3.309 does not preclude him from establishing service 
connection by way of proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Therefore, the 
Board will consider the Veteran's claim under a theory of direct 
service connection.

The Veteran stated in his VA Form 9 that since returning from 
Vietnam, he has had chloracne.  He contended that he had been 
misdiagnosed by the VA with regard to his skin condition.  
Similarly, in the Veteran's Notice of Disagreement, he stated 
that since returning from Vietnam, he has had chloracne.  He 
indicated that he could not explain why the military nor the VA 
has provided a diagnosis of chloracne.  The Veteran stated that 
he believed the condition had been misdiagnosed as dermal 
hypersensitivity.  Similarly, at the Veteran's November 2009 
Board hearing, the Veteran testified that he developed a skin 
condition while serving in Vietnam and the skin condition has 
continued since that time.  The Veteran testified that he 
believed the condition to be chloracne.  

VA treatment records dated from October 2001 to October 2009 show 
that the Veteran was seen on multiple occasions for his skin 
condition and establish that the Veteran has a current 
disability.  An April 2007 primary care outpatient note shows 
that the Veteran had a past medical history of dermal 
hyposensitivity which was diagnosed in 2005.  The Veteran was 
assessed as having a chronic skin condition and was prescribed 
cyclosporine.  An October 2001 operative note shows that the 
Veteran was preoperatively diagnosed with an unknown skin lesion 
on the dorsum of the right hand.  His postoperative diagnosis was 
unknown skin lesion on the dorsum of the right hand.  A biopsy of 
the skin lesion was taken which showed bowenoid actinic 
keratoses.  

A July 2005 VA consult request shows that the Veteran had a 
recurrent rash on his extremities and trunk.  He reported using 
many over-the-counter products but the rash never fully goes 
away.  The rash was reported as very itchy.  August 2005 
dermatology progress note shows that the Veteran complained of a 
rash all over that started four weeks ago.  Upon physical 
examination, the right forearm, left forearm, and abdomen had 
multiple pink-red papules, not photo distributed.  The doctor 
indicated an assessment of rule out contact dermatitis.  An 
August 2005 biopsy report shows that the Veteran was diagnosed 
with solar lentigo with mild songiotic dermatitis and occasional 
eosinophils suggestive of mild allergic contact dermatitis.  Upon 
physical examination, diffuse, well-healed red papules and 
plaques were noted on the trunk, bilateral, and upper 
extremities.  The Veteran was assessed as having still likely 
contact dermatitis, however, urticarial vasculitis needed to be 
ruled out.  

A September 2005 dermatology progress note shows that the Veteran 
was seen for follow up on possible contact dermatitis that 
started in July 2005.  Previous biopsy was consistent with 
allergic contact dermatitis.  Repeat biopsy done from abdomen 
last visit to rule out uriticarial vasculitis.  Histopathic 
findings were consistent with urticarial vasculitis.  

An October 2005 dermatology progress note shows that the Veteran 
was seen for a follow up for uticarial vasculitis that started in 
July 2005.  The previous biopsy was consistent with urticarial 
vasuclitis.  Despite being on prescription medication, the 
Veteran reports he is a little better but the rash had not 
cleared.  A later October 2005 VA treatment record shows that the 
Veteran reported feeling better, the rash on his legs had 
resolved, however, he still had lesions on his back.  A November 
2005 dermatology progress note shows that the Veteran reported a 
rash for the past 4 months after severe itching.  He was still 
mildly itchy.  He indicated that he was feeling better with 
current prescriptions.  Upon physical examination, the Veteran 
had several pink eczematous papules with crust and excoriations 
on the mid chest.  The Veteran was diagnosed with focal dermal 
necrosis with perivascular mixed inflammation with increased 
number of eosinophils.  It was noted that bug bites should be 
clinically excluded.  The Veteran was assessed as having bug 
bites dermal hypersensitivity.  

A January 2006 VA dermatology progress note shows that the 
Veteran reported a 5-6 month history of pruritic papules biopsied 
as dermal hypersensitivity/bug bites (DIF inconclusive due to 
lack of epidermis.  Upon physical examination, the Veteran's 
trunk and prox extremities were scattered with pink and red 
acuminate papules, some with crusts, few with pustules.  The 
Veteran was assessed as having dermal hypersensitivity versus 
bullous pemphigoid versus d. herpetiformis.  A February 2006 VA 
dermatology progress note shows that the Veteran reported a 
history of pruritic papules since June 2005 biopsied as dermal 
hypersensitivity/bug bites (DIF inconclusive due to lack of 
epidermis).  Upon physical examination, the trunk and prox 
extremities were scattered with pink and red acuminate papules, 
some with crusts, few with pustules.  The back had warm red 
subscut nodule with central punctum.  The Veteran was assessed as 
having dermal hypersensitivity.  Various VA dermatology treatment 
records dated from March 2006 to October 2009 are consistent with 
the previous treatment records discussed and show continued 
treatment for the Veteran's skin condition.  These treatment 
records show a continued skin condition but provide no further 
information as to the etiology of the Veteran's skin condition.  

The Veteran was afforded a VA examination in March 2010.  The 
examiner indicated in her medical report that she had reviewed 
the Veteran's claims file and his medical records.  At the 
examination, the Veteran indicated that his skin condition began 
in Vietnam.  The Veteran stated that they thought it was heat 
rash and were treating it as heat rash.  He stated that it felt 
like little things were under his skin.  No complaints of 
chloracne lesions.  Upon physical examination, the Veteran was 
scratching on his bilateral lower legs.  He was noted to have 
very mild erythema to bilateral interior tibia area with minimal 
if any excoriations.  The back appeared normal, he scratched 
while his shirt was off.  The anterior chest to upper anterior 
chest below the neck showed mild erythema and Veteran scratched 
at it.  He had approximately 5 percent of unexposed skin that was 
currently affected and zero percent unexposed skin that was 
affected.  No evidence of chloracne lesions.  

The Veteran was diagnosed with mild erythema, pruritis, lower 
anterior tibia, anterior upper chest, which derm has diagnosed as 
"dermal hypersensitivity" and "pruritis".  The examiner opined 
that the Veteran's current skin condition was less likely as not 
due to service.  The examiner noted that there was no evidence of 
chloracne in the past or present.  The examiner explained that 
multiple dermatology notes were reviewed and none mentioned 
chloracne.  Per derm, he has been diagnosed with dermal 
hypersensitivity and pruritis.  He has been treated with 
prednisone in the past but is unhappy with side effects.  The 
examiner indicated that she could find no documentation in the 
claims file concerning Veteran's multiple derm complaints thus 
she could not establish a link to his current complaints.  The 
examiner and the Veteran reviewed the medical literature together 
and the Veteran admitted to not having what was seen on multiple 
pages currently.  In the past, he had what was described in the 
literature as inflammatory lesions, but does not have it 
currently.  

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting data, 
and (3) set forth a reasoned medical explanation connecting the 
two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Given that the examination report was the product of a thorough 
interview an examination of the Veteran, a review of the 
Veteran's claims file, and contains the above criteria, the Board 
finds that the Board has met its duty to assist with respect to 
obtaining a medical opinion.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Indeed, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 
614, 618 (1992).

As stated above, generally, service connection requires (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In the instant case there is medical evidence 
of a current disability as the Veteran has been diagnosed with 
various skin conditions.  There is also lay testimony of in-
service incurrence of a skin condition.  However, there is no 
medical evidence in this case of a nexus between the current 
disability and the Veteran's alleged in-service skin condition.  

Service connection may also be established by a continuity of 
symptomatology [note: not necessarily continuity of treatment] 
between a current disorder and service.  Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In this case the Veteran has testified that he developed a skin 
condition in-service and that skin condition has continued since 
that time.  The Veteran is competent to testify as to the onset 
and continuity of his symptomatology but the Board must determine 
the credibility of the Veteran's statements.  In this case, there 
is no medical evidence of any in-service skin condition.  In 
addition, the Veteran stated that his symptoms have continued 
since he was in Vietnam but the first medical record which 
references a skin condition is dated in 2001, over thirty years 
after the Veteran left active military duty.  More significantly, 
upon separation from service in the October 1968, the Veteran 
denied ever having or having had any skin diseases, hives, or 
boils; and his skin was clinically evaluated as normal, revealing 
no complaints or symptoms of a skin condition.  See Report of 
Medical History, dated October 1968 (containing the Veteran's 
certification over his signature that the information supplied 
was true and correct to the best of his knowledge); and Report of 
Medical Examination, dated October 1968.

Thus, continuity of symptomatology is not demonstrated, and the 
contemporaneous lay and medical evidence may not be reasonably 
construed to find that the Veteran had continuing symptoms during 
active duty service which could be causally related to his 
current skin condition.  In contrast, the fact that the Veteran 
did not then report any such symptoms strongly suggests that they 
were not present at that time and is highly probative evidence 
against the claim, as it tends to show no continuity of symptoms 
of skin lesions since active duty service.  In other words, the 
Veteran's belated statements describing complaints of skin 
lesions since active duty service do not approach the probative 
weight and credibility of the lay and medical evidence contained 
in the service department records contemporaneous to that time.  
This is so because, the contemporaneous lay and medical evidence 
of record reflects the Veteran's own statements given to health 
care professionals at the time of actual service department 
examination in the interim years between active duty service and 
the initial diagnosis after service.

For the reasons discussed above, the Board finds that the 
credible and probative evidence demonstrates that the Veteran's 
current skin condition is of post service onset.  The March 2010 
VA examiner found the Veteran's current skin condition was less 
likely as not due to service.  The only evidence in support of 
the Veteran's claim is the Veteran's belated lay statements of 
continuing symptoms.  However, the Veteran's lay statements in 
this matter must be considered of diminished probative value and 
are insufficient to establish a skin disability dating from 
active duty service.  Accordingly, as the preponderance of the 
evidence is against the claim, the Board determines that the 
Veteran's skin disability was not incurred in or aggravated by 
active duty service, and that such disability may not be presumed 
to have been incurred in service.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 




ORDER

Entitlement to service connection for skin condition is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


